Citation Nr: 0807626	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  99-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently 
evaluated as 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board previously denied the veteran's claim in November 
2006.  The veteran submitted a motion for the Board to 
reconsider its decision.  By way of a separate action, the 
Board vacated the decision from November 2006.  This current 
remand replaces the prior Board decision.

The Board notes that the veteran testified at a Travel Board 
hearing before a different Veterans Law Judge in November 
2000.  The veteran was notified that the judge was no longer 
with the Board and was offered the opportunity for a new 
hearing in September 2006.  See 38 C.F.R. § 20.707 (2007).  
The veteran did not respond to the letter.  Accordingly, a 
new hearing will not be scheduled.

The Board remanded the veteran's claim in April 2007 for 
further development.  In an October 2007 rating decision, the 
RO increased the veteran's disability rating for tinea pedis 
to 30 percent, effective August 30, 2002.  Since this 
increase is not a complete grant of the benefit sought, the 
Board concludes that the claim for increase is still pending.  
See AB v. Brown, 6 Vet. App. 35 (1993). 

In his substantive appeal, the veteran asserts that he 
received treatment for his tinea pedis at a VA facility in 
Cleveland in July 1985 and argues that a retroactive 
"increase in benefits" is warranted.  This statement could 
be construed as raising a claim for an earlier effective date 
for the grant of service connection for tinea pedis.  This 
matter has not been developed or certified on appeal and is 
referred to the RO for such further action as required. 


FINDINGS OF FACT

1.  For the period prior to April 12, 2002, the veteran's 
tinea pedis is manifested by no more than slight, if any, 
exfoliation, exudation or itching, on a nonexposed surface or 
small area.
1.  For the period from April 12, 2002, the veteran's tinea 
pedis is manifested by no more than exfoliation, exudation or 
itching, affecting a more extensive area.

2.  For the period beginning from August 30, 2002, the 
veteran's tinea pedis was not affecting more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, and did not require constant or near-constant 
systemic therapy.


CONCLUSIONS OF LAW

1.  For the period prior to April 12, 2002, the criteria for 
a compensable rating for tinea pedis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7806 (2002);

1.  For the period from April 12, 2002 to August 30, 2002, 
the criteria for a 10 percent rating, but no higher, for 
tinea pedis are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 (2002);

2.  For the period beginning from August 30, 2002, the 
criteria for a rating in excess of 30 percent, but no higher, 
for tinea pedis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 (2007);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated March 2006 and May 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the increased rating 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the correspondence cited above and elsewhere during the 
appellate process.  The June 2004, May 2006, and October 
supplemental statements of the case listed the diagnostic 
criteria for rating skin disability and discussed in depth 
how a higher evaluation could be assigned.  The December 2004 
Board remand discussed the change in the skin rating criteria 
during the pending appeal.  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on his employment.  The veteran was also provided the 
applicable diagnostic codes under which he is rated.  Each 
diagnostic code contains criteria necessary for entitlement 
to a higher disability ratings that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result); the claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  Not only has the veteran been informed of what 
is necessary for a higher rating, he has demonstrated actual 
knowledge by statements (including those in his substantive 
appeal and a written statement submitted in June 2007) that 
show an awareness of what is necessary to substantiate the 
claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was examined on a 
number of occasions to determine the severity of his skin 
disability.  The duties to notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, as the 
Board is granting a higher rating for tinea pedis for the 
period from April 12, 2002 to August 30, 2002, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Therefore, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

II.  Legal Criteria -Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the criteria for 
evaluating disabilities of the skin were revised, effective 
August 30, 2002.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised criteria may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Prior to April 12, 2002

Under the former rating criteria, the veteran's tinea pedis 
was rated by analogy under Diagnostic Code 7806.  Under the 
former Diagnostic Code 7806, a 0 percent rating is warranted 
for a skin disorder with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for a skin disorder 
with exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplates a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplates a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

A January 1998 VA clinical report noted three month history 
of scaling feet with no treatment.  Examination revealed 
thick dystrophic toenails.  The veteran was diagnosed as 
having tinea pedis and was prescribed a topical cream.  An 
October 1998 VA clinical reported complaints of scaly rash.  
An October 2000 VA clinical note findings of bad nail fungus 
infection.  No ulcer noted. 

Applying the rating criteria to the pertinent facts 
summarized above, the Board finds that a compensable 
evaluation is not warranted for tinea pedis prior to April 
12, 2002.  The medical evidence did not demonstrate more than 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  He had a nail fungus, but 
no findings of tinea pedis with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  He 
did not meet or approximate the criteria for a compensable 
evaluation.  38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).    

From April 12, 2002

VA examination report, dated April 12, 2002 revealed three 
toenails that were discolored and hyperkeratotic.  He had 
macerations between his toes and scaling of his feet.  The 
impression was mild to moderate tinea pedis as well as mild 
onychomycosis. 

Applying the rating criteria to the pertinent facts 
summarized above, the Board finds that a 10 percent rating, 
but no higher, is warranted for tinea pedis from April 12, 
2002.  

The April 2002 VA examination report noted scaling of his 
feet and maceration between his toes.  These findings are 
also consistent with the veteran's statement in his 
substantive appeal.  The veteran asserted that he suffers 
from exfoliation and itching on the medial sides of both 
feet.  Resolving all doubt in the veteran's favor, a 10 
percent rating is warranted under the former Diagnostic Code 
7806.  38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7806 (prior 
to August 30, 2002).    

A rating in excess of 10 percent for tinea pedis is not 
warranted.  There is no clinical evidence of exudation or 
constant itching, extensive lesions, or marked disfigurement.  
The veteran's disability was described by the April 2002 VA 
examiner as mild to moderate and there were no clinical 
findings supporting a basis for a higher rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (prior to August 30, 2002).  

Period Beginning August 30, 2002

Under the current rating criteria, tinea pedis is to be rated 
under Diagnostic Code 7813.  Diagnostic Code 7813 provides 
that tinea pedis is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805), or as dermatitis (DC 7806), depending upon the 
predominant disability.  See 38 C.F.R. § 4.118, DC 7813 
(effective August 30, 2002).  In this case, the veteran's 
skin disability should be rated under dermatitis or eczema, 
as his tinea pedis does not include any medical findings of 
disfigurement or scars.

Under the revised rating criteria provided by Diagnostic Code 
7806, a 10 percent rating is assigned where at least 5 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

VA examination report in September 2007 reveals 
onychodystrophy and subungual debris to all of his toenails.  
He does have moccasin-type scale and maceration between his 
toes.  He also has callosities to the soles of his feet.  The 
examiner summarized the veteran's treatment types and dosages 
for his feet during the claims period.  Since 1999, the 
veteran has been treated with Castellani's topical paint, 
Ciclopirox cream, and Miconazole Nitrate topical cream.  In 
June 2004, he was prescribed Cephalexin to treat a foot 
infection.  In November 2004, he was given Clotrimazole 
ointment for foot infection.  In January 2006, the veteran 
was prescribed Bactrim tablets due to chronic fungal 
infection.  Treatment over the last 12 months have included 
Castellani's paint and topical antifungals that are used 
daily.  The assessment was active tinea.  The total body 
surface area involved is five percent.  

Applying the pertinent rating criteria to the evidence, the 
Board finds no basis to warrant a rating in excess of 30 
percent.  Clinical findings do not show that the  veteran's 
tinea pedis affects more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or the 
need for constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, during the 
past 12-month period.  As such, the preponderance of the 
evidence is against a higher rating for tinea pedis beginning 
from August 30, 2002.   Therefore, the claim is denied.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  


ORDER

For the period prior to April 12, 2002, an increased 
compensable evaluation for tinea pedis is denied.

For the period from April 12, to August 30, 2002, a 10 
percent rating for tinea pedis is allowed, subject to the 
laws and regulations governing the payment of monetary 
awards.

For the period beginning from August 30, 2002, a rating in 
excess of 30 percent for tinea pedis is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


